Citation Nr: 0639214	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision that 
denied service connection for hepatitis C.  In July 2006, the 
veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records do not show treatment 
for hepatitis C.  His service medical records do indicate 
that he was treated for gunshot wound of the left ankle.  A 
June 1968 clinical record cover sheet noted that he was hit 
by enemy small arms fire while flying a mission.  It was 
noted that the veteran underwent delayed primary closure of 
wounds.  The diagnoses were open wound, gunshot, left ankle, 
no artery or nerve involvement, and fracture, left distal 
tibia and fibular, no artery or nerve involvement.  On a 
medical history form at the time of the March 1969 separation 
examination, the reviewing examiner noted that the veteran 
suffered a gunshot wound of the left ankle and that he was in 
a cast for six months with no deformity.  The March 1969 
objective separation examination report referred to two scars 
on the left ankle.  

The veteran is service-connected for residuals of gunshot 
wound of the left ankle with a fracture of the left tibia and 
fibula.  

Post-service VA treatment records dated from July 2001 to 
August 2003 show treatment for hepatitis C.  

A May 2003 VA orthopedic examination report noted that the 
veteran reported that he was shot in the left ankle during 
service.  He indicated that he received a blood transfusion 
as part of the treatment for his ankle injury and that the 
transfusion apparently caused him to be infected with 
hepatitis C.  The impression referred to a left ankle 
disability.  The examiner noted that the medication that that 
was required for treatment of the hepatitis C infection which 
he acquired as a result of the gunshot wound interfered with 
his daily activities both at home and at work.  The Board 
observes that there is no indication that the examiner 
reviewed the veteran's claims folder.  

The veteran alleges that he incurred hepatitis C from blood 
transfusions that occurred at the time of the surgery for his 
gunshot wound.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion provided after a 
review of the entire claims folder, as to his claim for 
service connection for hepatitis C.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, the 
claim shall be denied.

In a July 2003 statement, the veteran reported that he had 
received treatment at the Fort Myers, Florida VA Outpatient 
Clinic.  The Board notes that the RO has obtained VA 
treatment records dated from July 2001 to August 2003.  At 
the July 2006 Board hearing, the veteran referred to 
treatment at that facility.  Moreover, review of the file 
reveals that he may have received treatment at that facility 
in the 1970s, as well as at VA outpatient clinics in 
Brooksville and St. Petersburg.    

As there are possible further VA treatment records that may 
be pertinent to the veteran's claims, they should be 
obtained, to include retired records.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

In addition, the Board notes that the veteran's service 
medical records were received by VA shortly after his 
discharge from service, and that no subsequent request has 
been made.  As it is possible that some service hospital or 
clinical records may not have been associated with his 
medical file prior to transfer of the service health records 
to the RO in September 1969, an additional request for 
service medical records to include hospital and clinical 
records should be made.  In this regard, available service 
medical records reveal he was treated at the 3rd Surgical 
Hospital in Saigon on June 1, 1968, was transferred to the 
7th Field Hospital in Japan on June 5, 1968, and transferred 
to the U.S. Army Hospital in Fort Devens, Massachusetts on 
June 19, 1968.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claim, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
hepatitis and dated since his separation 
from service, from the Fort Myers, 
Brooksville, and St. Petersburg, Florida 
VA Outpatient Clinics.  

3.  Attempt to secure any additional 
service medical records through official 
channels.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his hepatitis C based on his 
claimed risk factors of surgery and 
possible blood transfusions for a gunshot 
wound of the left ankle with a fracture of 
the left tibia and fibular, and possible 
contamination from other wounded soldiers 
in close quarters during transport to the 
field hospital.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. 

Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not that the 
veteran's hepatitis C is related to 
service, to include surgery and possible 
blood transfusions he received while in 
service, or contact with other wounded 
soldiers.  The term, "as likely as not," 
does not mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.  

5.  Thereafter, review the veteran's claim 
for service connection for hepatitis C.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


